                  Case 4:20-cv-02148-HSG Document 26 Filed 06/11/20 Page 1 of 2
                                                                                                              Reset Form

 1                                       UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                              )
     Sonohm Licensing, LLC                                                   4:20-cv-02148 -HSG
                                                                )   Case No: _______________
 4                                                              )
                                          Plaintiff(s),         )   APPLICATION FOR
 5                                                              )   ADMISSION OF ATTORNEY
             v.
                                                                )   PRO HAC VICE ; ORDER
 6   Leapfrog Enterprises, Inc.                                 )   (CIVIL LOCAL RULE 11-3)
                                                                )
 7                                                              )
                                          Defendant(s).
                                                                )
 8
          I, James R. Nuttall                      , an active member in good standing of the bar of
 9    Illinois                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Leapfrog Enterprises, Inc.                   in the
                                                                 Jamie L. Lucia
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                         LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Steptoe & Johnson LLP                                          Steptoe & Johnson LLP, One Market Plaza, Spear Tower,
      227 West Monroe Street, Suite 4700, Chicago, Illinois 60606    Suite 3900, San Francisco, CA 94105
14
       MY TELEPHONE # OF RECORD:                                      LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 577-1260                                                 (415) 365-6711
       MY EMAIL ADDRESS OF RECORD:                                    LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jnuttall@steptoe.com                                           jlucia@steptoe.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6243585      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/28/20                                                          James R. Nuttall
22                                                                                          APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of James R. Nuttall                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 6/11/2020
                                                                      UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                             October 2012
Case 4:20-cv-02148-HSG Document 26 Filed 06/11/20 Page 2 of 2
